ON PETITION FOR REHEARING.
On August 3, 1928, the following opinion was filed:
In the petition for rehearing it is claimed that the findings of fact made by the trial court and adopted by us are incorrect in several particulars. The entire settled case was not printed in the record filed here but was obtained by us after the opinion was written. The resolution of the county board (plaintiff's exhibit 2) by its terms appointed viewers, but no action was taken by them or report made. The resolution appointing the engineer instructed him to make an accurate survey and to file his report; the report made by him was a preliminary one and not final. Under the proved facts in this case the decision must stand.
Petition denied. *Page 14